Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clotilde C. Jimenez appeals the district court’s order granting Defendants’ motion to dismiss the complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jimenez v. Wells Fargo Bank, N.A., No. 1:16-cv-00624-CMH-MSN, 2016 WL 4059161 (E.D. Va. filed July 26, 2016; entered July 27, 2016). We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED